DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 -2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murakami et al. (JP 2004361248 A).
	Regarding claim 1, Murakami et al. teach A power line sensor (Note current meter, abstract , Fig. 1) comprising: 
a housing configured to couple to a power line; (Note Fig. 12 below) and 
a near field sensor configured to sense a leakage current on the power line. (Note pars. 10,  57, and Fig. 12 below)

    PNG
    media_image1.png
    528
    777
    media_image1.png
    Greyscale

Regarding claim 2, Murakami et al teach wherein the near field sensor is a conductive sensor. (Note par. 57)

Claims 9 -12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Premerlani et al. (US 20180164361)
Regarding claim 9, Premerlani et al. teach A method of determining a potential event of a utility power line, (Note abstract and par. 45, Also Note par. 1,and at least Fig. 6, the power line utilized in the hybrid and electric vehicle is interpreted as the utility power line because it utilized to provide utility (power) to power in the hybrid vehicle) the method comprising: 
sensing, via a near field sensor coupled to the utility power line, a leakage current on the utility power line; (Note par. 46, Note Fig. 6) and 
determining, via an electronic processor, the potential event based on the leakage current on the utility power line. (Note logic device par. 45)
Regarding claim 10, Premerlani et al. teach coupling the near field sensor to the power line. (Note par. 45)
Regarding claim 11, Premerlani et al. teach the electronic processor is remote from the near field sensor. (Note logic unit 62, Fig. 2)
Regarding claim 12, Premerlani et al.  teach the near field sensor is a conductive sensor. (Note par. 45, positioning a plurality of DC leakage current detectors throughout the DC power circuit on at least a portion of the independent branches)
Regarding claim 14, Premerlani et al.  teach wherein the near field sensor is incorporated into a current transformer. (Note par. 34)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (JP 2004361248 A) in view of Logvinov et al. (US 20180188307).
Murakami et al. teach the limitations above. 
Regarding claim 5, Murakami et al. does not teach a transceiver configured to communicate with an external device.
Logvinov et al. teach a transceiver configured to communicate with an external device. (Note Modem in Fig. 2, par. 30)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Murakami et al. to include the teaching of Logvinov et al. because it would allow the detecting device to be less compact by transporting the data to a computing system that is not within the arc detecting device. (Note Logvinov et al. Modem in Fig. 2, par. 30)    

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (JP 2004361248 A) in view of Logvinov et al. (US 20180188307) in view of Kim et al. (KR 20090081772 A)
Murakami et al. teach the instant invention except:
Regarding claim 6, Murakami et al. does not teach wherein the power line sensor, via the transceiver, outputs the sensed leakage current to the external device.
Kim et al. teach wherein the power line sensor, via the transceiver, outputs the sensed leakage current (partial discharge) to the external device. (Note last paragraph , The displaying and providing to the server unit may include wirelessly transmitting a pulse pattern of the obtained partial discharge signal and a result of determining whether the partial discharge is excessive.)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Murakami et al. to include the teaching of Kim et al. because it would allow data to be accessed by people who are not on site.   
Regarding claim 7, Murakami et al. does not teach wherein the external device determines a potential event based on the sensed leakage current to the external device.
Kim et al. teach  wherein the external device (Note abstract, server ) determines a potential event based (excessive partial discharge, Note abstract) on the sensed leakage current to the external device. (Note abstract)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Murakami et al. to include the teaching of Kim et al. because it would allow data to be accessed by people who are not on site.   
Regarding claim 8, Murakami et al. does not teach wherein the external device outputs a notification based on the potential event. 
Kim et al. teach wherein the external device outputs a notification based on the potential event.  (Note abstract,  server and alarm abstract)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Murakami et al.  to include the teaching of Kim et al. because it would allow a result to be reported to a manager through wired or wireless communication. (Note under “Technical Field”)


Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Premerlani et al. (US 20180164361) in view of Mashikian et al. (US 5530364)
Regarding claim 15, Premerlani et al. teach A system for determining a potential event on a power line, (Note Fault, abstract) the system comprising: 
a first line sensor including a first near field sensor configured to sense a first leakage current at a first location on the line; (Note 58, Fig. 2)
a second line sensor including a second near field sensor configured to sense a second leakage current at a second location on the line; (Note 58, Fig. 2) and 
an electronic processor (logic device 62, Fig. 2, par. 45) 
Premerlani et al. does not teach an electronic processor configured to 
receive a first signal from the first line sensor corresponding to the first leakage current , 
receive a second signal from the second line sensor corresponding to the second leakage current, and 
determine a location of the potential event on the line based on the data, wherein the location of the potential event is between the first location and the second location.
Mashikian et al.  teach an electronic processor (logic circuit 40, Fig. 4) configured to 
receive a first signal from the first line sensor corresponding to the first leakage current , (Note 30, Fig.4 and abstract ) 
receive a second signal from the second line sensor corresponding to the second leakage current, (Note 30, Fig.4 and abstract ) and 
determine a location of the potential event on the line based on the data, wherein the location of the potential event is between the first location and the second location. (Note abstract, The sensors are moved along the power line until the fault is located substantially equidistantly between the sensors as indicated by the extreme amplitude level of the combined signal.)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Premerlani et al. to include the teaching of  Mashikian et al. because it would help indicate where the cable needs to be repaired. (Note Mashikian et al. column 2, lines 27-30)
Regarding claim 16, Premerlani et al. teach wherein the first near field sensor and the second near field sensors are incorporated into current transformers. (Note par. 34)
Regarding claim 17, Premerlani et al. teach wherein the electronic processor is remote from at least one selected from a group consisting of the first line sensor and the second line sensor. (Note logic device Fig. 2)
Regarding claim 18, Premerlani et al. teach wherein the first near field sensor is a conductive sensor. (Note par. 45, positioning a plurality of DC leakage current detectors throughout the DC power circuit on at least a portion of the independent branches)
Regarding claim 20, Premerlani et al. teach wherein the first near field sensor is incorporated into a current transformer. (Note par. 34)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858